     Case 1:20-cr-00025-NONE-SKO Document 26 Filed 08/12/20 Page 1 of 4


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      MATTHEW LEMKE, D.C. Bar #1023347
 3    Assistant Federal Defender
      Designated Counsel for Service
 4    2300 Tulare Street, Suite 330
      Fresno, CA 93721-2226
 5    Telephone: (559) 487-5561
 6    Attorney for Defendant
      DANIEL VINCENT SALAZAR, JR.
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                          Case No. 1:20-cr-00025-NONE-SKO
12                       Plaintiff,                       STIPULATION TO CONTINUE STAUS
                                                          CONFERENCE; ORDER
13               v.

14     DANIEL VINCENT SALAZAR, JR.,                       DATE: November 30, 2020
                                                          TIME:  1:00 p.m.
15                       Defendant.                       JUDGE: Hon. Sheila K. Oberto

16
17
18
19              This case is set for a status conference on August 17, 2020. This Court has issued

20    General Orders 611-620 to address public health concerns related to COVID-19, including the

21    temporary suspension of jury trials and restrictions on access to court buildings. Initially the

22    Fresno courthouse was closed through June 15, 2020, but it has since been closed until further

23    notice.

24              Although the General Orders address district-wide health concerns, the Supreme Court

25    has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26    open-endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular

27    case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings,

28
     Case 1:20-cr-00025-NONE-SKO Document 26 Filed 08/12/20 Page 2 of 4


 1    there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure
 2    cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
 3    (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth
 4    explicit findings on the record “either orally or in writing”).
 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
 6    mandatory and inexcusable—the General Order requires specific supplementation. Ends-of-
 7    justice continuances are excludable only if “the judge granted such continuance on the basis of
 8    his findings that the ends of justice served by taking such action outweigh the best interest of the
 9    public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such
10    period is excludable unless “the court sets forth, in the record of the case, either orally or in
11    writing, its reason or finding that the ends of justice served by the granting of such continuance
12    outweigh the best interests of the public and the defendant in a speedy trial.” Id.
13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
14    (Local Code T4). Although the Speedy Trial Act does not directly address continuances
15    stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to
16    order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week
17    ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644
18    F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial
19    to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y.
20
      2001) (citing Furlow to exclude time following the September 11, 2001 terrorist attacks and the
21
      resultant public emergency). The coronavirus is posing a similar, albeit more enduring, barrier
22
      to the prompt proceedings mandated by the statutory rules.
23
             In light of the societal context created by the foregoing, this Court should consider the
24
      following case-specific facts in finding excludable delay appropriate in this particular case under
25
      the ends-of-justice exception, § 3161(h)(7). When continued, this Court should designate a new
26
      date for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
27
      pretrial continuance must be “specifically limited in time”).
28


       Salazar: Stipulation to                          -2-
       Continue Status Conference
     Case 1:20-cr-00025-NONE-SKO Document 26 Filed 08/12/20 Page 3 of 4


 1           IT IS HEREBY STIPULATED by and between the parties, through their respective
 2    counsel, that the status conference scheduled for August 17, 2020, may be continued to
 3    November 30, 2020. It is further stipulated that a discovery motion briefing schedule be set with
 4    any motion due by October 13, 2020; any opposition due by November 16, 2020; and the hearing
 5    occurring on November 30. 2020.
 6           The government has provided initial discovery but Mr. Salazar is requesting additional
 7    materials. This continuance is requested to allow time for additional defense investigation and
 8    preparation; and to allow time for the parties to attempt to resolve any discovery disputes; and to
 9    file a motion regarding any remaining issues.
10           The parties agree the delay resulting from this continuance shall be excluded under the
11    Speedy Trial Act in the interests of justice, including but not limited to, the need for the period of
12    time set forth herein for effective defense preparation, defense investigation and plea
13    negotiations; and for the filing and ruling on any motion pursuant to 18 U.S.C. §§
14    3161(h)(1)(D), 3161(h)(7)(A) and 3161(h)(7)(B)(iv).
15                                                           Respectfully submitted,
16                                                           McGREGOR W. SCOTT
                                                             United States Attorney
17
18    DATED: August 12, 2020                                 /s/ David L. Gappa
                                                             DAVID L. GAPPA
19                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
20
21                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
22
23    DATED: August 12, 2020                                 /s/ Eric V. Kersten
                                                             ERIC V. KERSTEN
24                                                           MATTHEW LEMKE
                                                             Assistant Federal Defenders
25                                                           Attorney for Defendant
                                                             DANIEL VINCENT SALAZAR, JR.
26
27
28


       Salazar: Stipulation to                         -3-
       Continue Status Conference
     Case 1:20-cr-00025-NONE-SKO Document 26 Filed 08/12/20 Page 4 of 4


 1
 2
 3                                                  ORDER
 4             The court has reviewed and considered the stipulation that the parties filed on August 12,
 5    2020. Based on the reasons articulated in that filing, the court finds good cause to move the
 6    current status conference from August 17, 2020, to November 30, 2020, and to exclude time
 7    under the Speedy Trial Act under 18 U.S.C.§ 3161(h)(7)(A), and (B)(iv), because it results from

 8    a continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

 9    the ends of justice served by taking such action outweigh the best interest of the public and the

10    defendant in a speedy trial.

11
      IT IS SO ORDERED.
12
13    Dated:     August 12, 2020                                   /s/   Sheila K. Oberto             .
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Salazar: Stipulation to                         -4-
       Continue Status Conference
